DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections


Claims 1 and 2 are objected to because of the following informalities:  In lines 20, 22, 23, 25, and 27 of claim 1 and lines 2-3 of claim 2, it appears “the cycloidal gear” should be --the cycloidal gears-- or --each cycloidal gear--, since two cycloidal gears were claimed.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 7, “a shaft extension of the eccentric shaft (6) is connected to the planet gear (15)” is indefinite because multiple eccentric shafts were previously claimed, making it unclear which eccentric shaft is being referred to.  It appears, though it is not clear, that “the eccentric shaft” should be --each eccentric shaft-- and “the planet gear” should refer to a planet gear of a plurality of planet gears (so it does not claim multiple eccentric shafts are all connected to a single planet gear; only “a planet gear” was previously claimed).

In claim 1, line 8, “the eccentric shaft” is indefinite because multiple eccentric shafts were previously claimed, making it unclear which eccentric shaft is being referred to.  It appears “the eccentric shaft” should be --each eccentric shaft--.

Lines 17-20 (last 4 lines of the first page of claims) and 27-28 of claim 1 claim that the cycloidal gear is subjected to an equidistant-radial moving composite modification that results in a radial gap and two backlashes between the pin and the tooth socket of the cycloidal gear, where the modification is a positive equidistant-positive radial moving composite modification. The positive radial moving modification is described in lines 3-4 of page 10 of the description as “a grinding gear moves away from the center of a working table” (as opposed to moving towards the center for negative radial moving).  From this description, it appears that a positive radial moving modification results in a cycloidal gear with a larger radius (grinding wheel further from the center), so that it is not clear how a radial gap is formed between the cycloidal gear and the pin by the cycloidal gear being subjected to a positive radial moving modification.

In the last three lines of claim 1, “a return difference…is reduced to satisfy a design requirement by means of an anti-backlash principle” is indefinite because it is not clear what a return difference is, nor what anti-backlash principle is being referred to.
The specification gives several examples of values of return difference, but does not describe what a return difference is.  A search of the prior art relating to cycloidal gearing shows a regular use of the term “return difference” in Chinese patent documents, but nowhere else.  An explanation or definition of return difference was not found in the Chinese documents.  From context, it appears return difference is related to backlash, but it is not clear how.  Most mentions of return difference simply express the desirability of reducing return difference, though a few mentions of return difference appear to relate it to overall play among multiple elements within a system.  It is not clear what would meet the limitation of a return difference being reduced.  For the purpose of this action, “return difference” is interpreted as referring to the combined radial gap and two backlashes, since these are also “formed by the positive equidistant-positive radial moving composite modification”.
The specification only mentions “anti-backlash principle” once, with the same wording as the claim, without explanation of what principle is used.  For the purpose of this action, “reduced to satisfy a design requirement by means of an anti-backlash principle” is interpreted as reduced to satisfy a design requirement of a principle of having no backlash (not having backlash is the principle).
It is not clear how an equidistant-radial moving composite modification of a cycloidal gear can form both two backlashes and a return difference reduced according to an anti-backlash principle.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 17/529,245 (published as U. S. Patent Application Publication 2022/0074467) in view of Lim, U. S. Patent 6,761,660. 
The copending application claim 1 includes all of the elements of the current application claim 1, including a reducer comprising a pin gear (wheel) housing, a first-stage reduction component, and a second stage reduction component with a planet wheel connected to a shaft extension of an eccentric shaft, 2-3 eccentric shafts, left and right cycloidal gears, a pin, a left rigid disk connected to a right rigid disk by flanges passing through the cycloidal gears, wherein the cycloidal gears are subjected to a positive equidistant-positive radial moving combination (composite) modification resulting in a radial gap and two backlashes between the pin and the tooth socket of the cycloidal gears, where the backlash Δc=(0.7-5)λ, λ being a thermal expansion amount of the cycloidal gear that equals 0.00062 times the average diameter of the cycloidal gear.
The difference between the current application claim 1 and the copending application claim 1 is the composition of the first-stage reduction component.  The copending claim 1 does not claim the input shaft being supported by fourth bearings in center holes of the left rigid disk and the right rigid disk, respectively.
Lim shows a reducer for high precision control in the figures (col. 1, lines 7-10).  As best shown in figures 1 and 3, the reducer comprises an internal gear housing 410 (equivalent to a pin gear housing), a first stage reduction component, and a second stage reduction component with an eccentric shaft 310 having a planet wheel 210, a left cycloidal gear 320A, a right cycloidal gear 320B, internal teeth (within housing 410; fig. 1; equivalent to “a pin”), and a left rigid disk 610 (fig. 1) with flanges 340 passing through the cycloid gears 320 and coupled to a right rigid disk 510.  The first stage reduction component comprises an input shaft 110, a sun wheel 112 (labeled in fig. 4, best shown in fig. 1), and a planet gear 210.  As shown in figure 3, the input shaft 110 is supported by fourth bearings 111B and 111A in the left rigid disk 610 and the right rigid disk 510, respectively.  Lim discloses this arrangement, where the input shaft passes through the center of the reducer to mesh with the planet gears at an input end remote from an output end, results in restraint of eccentric shaft and cycloidal gear vibration through support, space savings, and ease of providing oil sealing at the output end, such that the reducer has precision, maintained reliability of continuity of power transmission, reduced size, and reduced manufacturing expense (col. 2, lines 25-35; col. 5, line 66-col. 6, line 22), demonstrating the current claim 1 to be an obvious variation of the copending claim 1.
This is a provisional nonstatutory double patenting rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,045,034 (Almeda, Jr.) September 1991 - "Backlash is necessary to accommodate errors and inaccuracies in the spacing and in the form of the gear teeth. Backlash is also needed to accommodate lubricants, dirt and thermal expansion."  The axes of meshing gears are relatively moveable to maintain zero backlash with changing conditions.

WO 2010/119631 (Makizoe) October 2010 - an example of a cycloidal gearing that does not have backlash but still allows thermal expansion.  Expansion is absorbed by a groove in  the face of the external (cycloidal) gear.

U. S. Patent 8,033,942 (Tesar) October 2011 - " In general, epicyclic gear trains exhibit a significant degree of backlash, require high tolerances, and are temperature sensitive. In fact, backlash generally must be designed in to account for temperature-related dimensional changes."  Teaches using hypocycloidal gearing without backlash, which results in a device that "should be insensitive to rather large variations in temperature", in place of epicyclic gearing.

WO 2014/006833 (Wang et al.) January 2014 - "In the eccentric oscillating gear device, the temperature in the carrier becomes higher than the temperature of the outer cylinder during use. For this reason, the rocking gear thermally expands during use. Due to the thermal expansion of the oscillating gear, the gap between the outer teeth of the oscillating gear and the inner teeth of the outer cylinder becomes narrower. Along with this, the surface pressure of the tooth surface of the oscillating gear increases, resulting in a problem that the life of the oscillating gear is reduced."  Pressure is relieved by making the outer cylinder of a material with greater thermal expansion than that of the oscillating gears.

WO 2014/030292 (Nakamura) February 2014 - "The backlash angle of the carrier (4) relative to the outer cylinder (2) is set in the range of two to three minutes so that the backlash angle becomes about one minute due to the thermal expansion of the rocking gear (14) during use."  Increased backlash before operation of the reducer (before thermal expansion) is accomplished by decreasing the diameter of the pins.

CN 104500660 (Wu) April 2015 - "an industrial robot zero return difference cycloidal reducer"

DE 10 2011 112 177 (Ishikawa et al.) February 2017 - a cycloidal reducer with an input shaft supported in center holes of left and right rigid disks.  The arrangement provides a device of reduced radial dimension.

CN 108036027 (Wu) May 2018 - appears to dimension a radial gap between a cycloidal gear and pin teeth to compensate thermal expansion of the cycloidal gear.

WO 2018/180184 (Shimzu et al.) October 2018 - " in the case of gears using metal materials, vibration and noise caused by backlash have been a problem. Therefore, in order to reduce vibration and noise caused by backlash, in recent years, it has been proposed to apply a gear using a resin material. Further, by adding the spherical amorphous carbon 12 to the resin material 11, the thermal expansion coefficient becomes lower than that of the resin material 11 alone. Therefore, the dimensional change of the external gear 20 due to heat generation during use can be suppressed.”

CN 108843748 (Wu) November 2018 - "said first and second cycloid wheel 13A, 13B and the inner gear ring of the radial gap Δ j (mm) is equal to half of outer gear thermal expansion amount δ (mm) plus the compensation amount, that is, Δ j=0.5 δ + 0.005~0.02 (mm)."

WO 2019/090900 (Zhou) 16 May 2019 - "After thermal expansion, the points of the tooth profile of the cycloidal wheel change approximately along its normal direction. Since the pin hole has a gap along the direction of the common pin of the pin gear and the cycloidal pin, the pin gear pin It is always free to rotate within its corresponding hole.... the tooth tip and the root region are modified to avoid thermal expansion of the material and the cycloidal wheel and the needle tooth the pin interference...When used, there is a certain gap between the crest area and the root area and the pin"

U. S. Patent 11,365,786 (Fecko) June 2022 - different embodiments of cycloidal gearing, including an input shaft and gear meshed with a dual gear, and a central input shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659